Citation Nr: 1611324	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  06-38 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

2. Entitlement to service connection for left foot plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, J.T., and Dr. C.B.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to November 2004. She also has unverified service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). During the course of the appeal, the claims file was permanently transferred to the RO in Winston-Salem, North Carolina, which now has jurisdiction over the claim on appeal.

The Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) in November 2009. A copy of the transcript has been associated with the electronic file. The VLJ who conducted the November 2009 hearing is no longer at the Board. The Veteran was apprised of this in a June 2015 letter and asked whether she elected to have another hearing. See 38 C.F.R. § 20.707, 20.717 (2015). The Veteran requested an additional hearing and a central office hearing was held before the undersigned VLJ in October 2015. A copy of the transcript has been associated with the electronic file.

In the August 2005 rating decision, the RO denied service connection for PTSD; however, in light of the evidence of record, including diagnoses of PTSD, depression, and anxiety, the Board has characterized the issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, alleged symptoms, and the other information of record). 

In April 2010, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the evidence establishes that the Veteran's acquired psychiatric disorder, to include PTSD, depression, and anxiety, is related to her in-service military sexual trauma (MST) that has been corroborated by credible supporting evidence.

2. Resolving all doubt in the Veteran's favor, left foot plantar fasciitis is etiologically related to her period of active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, have been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for entitlement to service connection for left foot plantar fasciitis have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary. 

Merits of the Acquired Psychiatric Disorder Claim

The Veteran contends that service connection is warranted for her PTSD. In a February 2008 statement, the Veteran explained that she was sexually harassed by a superior non-commissioned officer, Staff Sergeant C. She stated that on various occasions Staff Sergeant C. made numerous verbal comments, gestures, and contact during situations when they were, by his engineering alone. The Veteran stated that she filed a complaint against Staff Sergeant C and requested a transfer to a different base assignment. Ultimately, she volunteered to travel to Korea to be away from Staff Sergeant C. She asserts that her acquired psychiatric disorder is attributable to her military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. U.S.C.A. § 1110. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2015).

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2015).

In April 2012, the Veteran was diagnosed with PTSD and moderate major depression of a single episode. VA outpatient treatment records also reflect diagnoses of PTSD, depression, and anxiety. Therefore, the Veteran has a current diagnosis of an acquired psychiatric disorder, specifically PTSD. 

With respect to the reported in-service stressor, the RO denied the Veteran's PTSD claim on the grounds that the Veteran provided no credible evidence corroborating her reported in-service stressor; however, as indicated above, if a claimed stressor is related to the Veteran's in-service personal assault, evidence other than service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (2015).

At the October 2015 Board hearing, the Veteran testified that from November 2001 to 2002, she was sexually harassed by her Staff Sergeant C. She explained that the sergeant made constant suggestive remarks to her as well as unwanted advances. The Veteran stated that in 2002, Staff Sergeant C came into her room for a night room inspection and assaulted her. She admitted to reporting the incident but was asked forcefully to change her statement. She stated that she was continually humiliated in front of her peers thereafter. See the October 2015 Board hearing transcript. 

In support of her claim, the Veteran has submitted several statements from fellow soldiers, family members, and clergy, attesting to these alleged in-service events. More importantly are statements from a retired Staff Sergeant (SSG) and retired First Sergeant (1SG). In a June 2014 statement, retired SSG S.H. explained that the Veteran told her about the sexual harassment and sexual trauma while in service. S.H. stated that the Veteran told her squad leader about the incidents, but her squad leader informed her that because she had only been in the military for a few months, people would not believe her. S.H. added that the Veteran spoke with both the equal opportunity (EO) counselor and chaplain about the incidents and was ultimately forced to change her statement and keep quiet about the incidents. S.H. stated that the Veteran was constantly belittled and embarrassed in front of the company and within her platoon. After the incidents, S.H. noticed that the Veteran cried a great deal and her appearance changed. The Veteran lost a tremendous amount of weight and cut off all of her hair. See the June 2014 statement. 

In a July 2015 statement, retired 1SG J.G. stated that in November 2001, the Veteran complained to her about Staff Sergeant C. harassing her and making sexual advancements. J.G. admitted to telling the Veteran to report the harassment. In January 2002, J.G. stated that she asked the Veteran about her progress with the accusations, and the Veteran told her that she had to postpone talking with someone since her unit was going through a change of command. J.G. explained that the Veteran showed signs of fear for her safety. She recalled the Veteran being nervous all the time, cutting all her hair off and not performing adequately in her role as a mail clerk. See the July 2015 statement. 

Based on the numerous statements from fellow soldiers, family members, clergy, and especially statements from S.H. and J.G., the evidence of record tends to corroborate the Veteran's account of the stressor incidents. 

The third element is the showing of link between the claimed stressor and the Veteran's PTSD diagnosis. VA outpatient treatment records from October 2005 to June 2006 reflect a diagnosis of PTSD secondary to military sexual trauma. During the October 2015 Board hearing, C.B., M.D. also testified that her PTSD is a result of her military sexual trauma and harassment. He also expressed this opinion in an October 2015 private medical statement. The record contains no negative evidence in this regard. The Board finds that the evidence of record for and against the claim is at least in relative equipoise. Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is granted. 38 U.S.C. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

Merits of the Left Foot Plantar Fasciitis Claim

The Veteran contends that service connection is warranted for left foot plantar fasciitis. Specifically, at the October 2015 Board hearing, the Veteran testified that her left foot disability began while stationed at Fort Campbell. She explained that she was unsure of the injury that caused it, but her foot just felt flat one day with shooting pain. She sought treatment, and her left foot was placed in a night splint. She further added that she was placed on a profile and only allowed to wear soft shoes. She stated that since that time, she has endured left foot problems. See the October 2015 Board hearing transcript. The Veteran asserts that her left foot plantar fasciitis is attributable to her military service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. U.S.C.A. § 1110. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In regard to element (1) for a service connection claim, a current disability is shown from the most recent VA examination conducted in April 2012. The April 2012 VA examination report reflects that the Veteran has left foot plantar fasciitis. 

In regard to element (2), in service-incurrence, the Board notes that service treatment records reflect in-service treatment for a left foot problem. In March 2004, the Veteran visited sick call with complaints of left ankle foot pain. She reported her left ankle being swollen, warm and tingly. Physical examination testing showed tenderness along the plantar and lateral surfaces. She was diagnosed with left foot plantar fasciitis.

The evidence relating to element (3), a causal relationship, consists of testimony and the medical statement from Dr. C.B. Dr. C.B. testified at the October 2015 Board hearing that he reviewed the Veteran's electronic file as well as physically examined her prior to the Board hearing. Dr. C.B. explained that the Veteran has pain on the lateral aspect of her left foot with pain over her calcaneus and metatarsals. He stated that such pain is very similar to the pain exhibited in-service in March 2004. In an October 2015 private medical opinion, he concluded that the Veteran's current left foot plantar fasciitis is due to her military service because she sought treatment in service for left foot problems, which was diagnosed as plantar fasciitis. Furthermore, he explained that her abnormal gait is due to the many years of having left foot plantar fasciitis and her statements throughout the course of the appeal have consistently reported continuing symptoms since the March 2004 in-service visit. The record contains no negative evidence in this regard. Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for left foot plantar fasciitis is granted. 38 U.S.C. § 5107  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is granted.

Service connection for left foot plantar fasciitis is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


